                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


CHRISTY A. L.,                 )
                               )
    Plaintiff,                 )
                               )
               v.              ) 2:18-cv-00260-JDL
                               )
SOCIAL SECURITY ADMINISTRATION )
COMMISSIONER,                  )
                               )
    Defendant.                 )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      United States Magistrate Judge John H. Rich, III filed his Recommended

Decision (ECF No. 28) on Christy A. L.’s social security disability and supplemental

security income appeal with the Court on June 19, 2019, pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2019) and Fed. R. Civ. P. 72(b). Christy A. L. filed an Objection

to the Recommended Decision (ECF No. 29) and the Commissioner filed a Response

to the Objection (ECF No. 30).

       After reviewing and considering the Magistrate Judge’s Recommended

Decision, together with the entire record, I have made a de novo determination of all

matters adjudicated by the Magistrate Judge’s Recommended Decision. I concur with

the Magistrate Judge’s conclusions as set forth in his Recommended Decision and

determine that no further proceeding is necessary.
     It is therefore ORDERED that the Recommended Decision (ECF No. 28) of

the Magistrate Judge is hereby ACCEPTED and the Commissioner’s decision is

AFFIRMED.

     SO ORDERED.

     Dated this 30th day of July, 2019.

                                                /s/ Jon D. Levy
                                          CHIEF U.S. DISTRICT JUDGE




                                     2
